PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
He et al.
Application No. 15/442,457
Filed: 24 Feb 2017
Patent No. 11,041,877
Issued: 22 June 2021
:
:	
:	REQUEST FOR INFORMATION
:
:
Docket No. 50324-US-PAT (RIM.0203US)


This is a Request for Information in response to the application for patent term adjustment under 37 CFR 1.705(b), filed August 9, 2021, requesting that the patent term adjustment be corrected from 180 to 240 days.

This Request for Information is not the Director’s decision on the Patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

On June 22, 2021, the instant application issued as Patent No. 11,041,877, with a patent term adjustment of 180 days.  The Office determined a patent term adjustment of 180 days based upon 248 days of “A” delay reduced by 68 days of Applicant delay.  The instant application for patent term adjustment is timely filed within two months of the patent issue date.
  
Discussion

37 CFR 1.704(d)(1) states, in part (emphasis added):


A paper containing only an information disclosure statement in compliance with §§ 1.97 and 1.98 will not be considered a failure to engage in reasonable efforts to conclude prosecution (processing or examination) of the application under paragraphs (c)(6), (c)(8), (c)(9), or (c)(10) of this section if it is accompanied by a statement that each item of information contained in the information disclosure statement:
	...
(i) Was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by any individual designated in § 1.56(c) more than thirty days prior to the filing of the information disclosure statement; or

A review of the Information Disclosure Statement filed on November 16, 2020 reveals that it contained a statement that “each item of information contained in the information disclosure statement was first cited in any communication from a patent office in a counterpart foreign or international application or from the Office, and this communication was not received by an individual designated in 1.56(c) more than thirty days prior to the filing of the information disclosure statement (emphasis added)”.  

This statement differs from the statement set forth in 37 CFR 1.704(d)(1).  As such, the assessment of 60 days for the filing of the Information Disclosure Statement on              November 16, 2020 was proper.

The presence (or absence) of a 37 CFR 1.704(d) statement is decisive.  Only by compliance with the certification requirement of 37 CFR 1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 CFR 1.704(c)(10).  The rule does not provide for the Office making any further inquiry into the applicability of 37 CFR 1.704(d).

The Office is seeking the following:
	
	It appears that petitioner wants to obtain the benefit of a 1.704(d) statement.  In order to 	receive such benefit, the statement under 1.704(d) must be made (the Office will not 	waive the requirement to make the statement) and a petition under 37 CFR 1.183 	(including the petition fee) must be filed and granted to waive the requirement of 	1.704(d) that the statement accompany the IDS.

					Conclusion

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information.  This two month period is extendable under 37 CFR 1.136(a).  If Patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny Patentee’s petition with respect to the issues for which the information was requested.

An application for patent term adjustment under 37 CFR 1.705(b) requires the $210 fee set forth in 37 CFR 1.18(e).  Petitioner submitted $420.  Accordingly, $210 is being refunded to Deposit Account No. 20-1504. 

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor
Office of Petitions